Citation Nr: 0735955	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-05 454	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits to include the issue of whether the debt was 
properly created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to May 1976.

The veteran requested the opportunity to present testimony in 
support of his claim at a videoconference hearing before a 
Veterans Law Judge.  Such a hearing was scheduled for June 
2006.  The veteran was notified of the scheduled time and 
place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.


FINDING OF FACT

To require recovery of the properly-created indebtedness from 
the veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment 
indebtedness would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 
1.965 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter

Initially, the Board of Veterans' Appeals (Board) observes 
that claims involving debts owed to the VA are governed by 
the provisions of Chapter 53 of Title 38 of the United States 
Code.  This statute contains its own specific notice 
provisions.  The provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) 
are relevant to a different chapter of Title 38, and do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In any event, information necessary for the 
instant Board decision is of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

History of the case

Review of the record shows that the veteran applied for VA 
pension benefits in October 2001, after suffering a 
debilitating motor vehicle accident.  On the application for 
pension benefits, he stated that he was not receiving 
disability benefits from the Social Security Administration.  
He reported having no net worth and no income whatsoever, 
from any source.  He also reported having completed a high 
school education.  In March 2002, after having verified the 
veteran's medical status, the RO granted pension benefits 
based upon this information and the reports of VA medical 
treatment.  The grant, including additional payments based 
upon his dependent family members, was implemented effective 
as of October 2001, reflecting the date the veteran's 
application was received by VA.

A VA generated document dated in July 2003 indicates that the 
veteran failed to return a Financial Status Report, and that 
his pension was therefore put in a suspended status.  A 
second document dated in November 2003 reflects that the 
veteran's pension benefits were terminated, presumably due to 
his failure to contest or protest the previous suspension.  

The case was then turned over to the VA's Debt Management 
Center, who identified an overpayment of the veteran's 
pension payments in the amount of $18,453, and notified the 
veteran in a December 2003 letter that he owed the government 
this amount of money.  The veteran responded promptly to this 
notice in a December 2003 letter, questioning the amount of 
the debt and requesting a waiver on the basis that repayment 
of the debt would cause an undue hardship upon his family.  

In a February 2004 decision, the Committee on Waivers and 
Compromises issued a decision denying the veteran's request 
for a waiver of the debt.  In February 2004, the veteran 
submitted a notice of disagreement with the Committee's 
decision, along with a Financial Status Report and copies of 
IRS W-2 Forms reflecting his wife's earned income during 2002 
and 2003.  According to the Financial Status Report, the 
veteran had been adjudicated bankrupt in January 2003.  The 
report also reflected that the veteran and his wife both 
received monetary benefits from the Social Security 
Administration.

Based upon this information, the VA checked with the Social 
Security Administration and learned that a claim for Social 
Security disability benefits had been granted effective in 
April 2002.  The veteran, his wife, and his two children had 
all been receiving Social Security Administration disability 
benefits since that time; overlapping with the same time 
period he was receiving VA pension benefits from May 2002 
until his VA pension benefits were suspended.  The family's 
combined Social Security payments were in an amount that was 
higher than the ceiling for the payment of VA pension 
benefits, thus rendering the veteran ineligible for VA 
pension payments under law, due to receipt of excess income.

While this evidentiary development was occurring, the RO 
granted service connection for the veteran's asbestosis, and 
awarded a 10 percent disability rating.  These compensation 
payments were implemented effective in November 2001.  
Evidently, these compensation payments were used to reduce 
the veteran's pension debt and his overall debt was 
recalculated from $18,453 to $13,753.  Although nearly five 
thousand dollars has already been collected from the 
veteran's compensation benefits, he is challenging the 
overall amount of the debt.  The larger amount is therefore 
the amount at issue in this decision.

Creation of the debt

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Court 
held that the matter of whether the overpayment was properly 
created must be addressed if the appellant asserts the 
invalidity of the debt.  The VA General Counsel has 
reinforced this obligation by holding that where the validity 
of a debt is challenged that issue must be developed before 
the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

Governing law and regulation provide that the VA will pay 
monthly maintenance pension benefits to veterans who served 
during a period of war and who are permanently and totally 
disabled, when they have no means of support.  38 U.S.C.A. 
§ 1521.  There are numerous regulations which specify how 
annual income is calculated and what monies may be excluded 
from the income calculation for purposes of VA pension 
eligibility.  38 C.F.R. §§ 3.271-3.277.  Essentially, the 
regulations provide that pension applicants and pension 
recipients must report their income and net worth to the VA.  
VA then uses the reported information to calculate the amount 
of the monthly pension payment to which the recipient is 
entitled under law.  Specifically, governing regulation 
requires that any individual who has applied for or receives 
pension must promptly notify the Secretary of any change in 
income which might affect entitlement to pension benefits.  
38 C.F.R. § 3.277(b).  Other regulations specify that 
compensation paid by the Social Security Administration will 
be considered income as received and that salary, earnings, 
or wages will also be considered income for purposes of 
calculating entitlement to VA pension benefits.  38 C.F.R. § 
3.271(g).

The veteran contends that following the automobile accident 
which rendered him unable to work, he suffers from depression 
and difficulty remembering things.  He requests that the VA 
understand he had difficulty making the reports the VA had 
requested.  He also emphasizes that he did not intend to 
accept money which he did not deserve.  Both the veteran and 
his wife have submitted written statements to the effect that 
they understand they were negligent in not reporting her 
earned income, and that they understand why they are being 
asked to repay that amount, but they do not understand why 
their debt to the government is larger than the amount of her 
earned income.  

With regard to the veteran's contention that his depression 
(which is documented in the medical evidence of record and 
was one of the disabilities considered in the original award 
of pension) should be viewed as a mitigating circumstance in 
the creation of his debt, the Board finds this contention is 
not supportable, given the evidence of record.  The records 
show that although the veteran ignored the notice that his 
pension benefits were being suspended and the notice that his 
pension benefits were being terminated, he responded promptly 
to the notification that an overpayment debt was being 
declared and would be collected.  Furthermore, his response 
was germane to the issue and no lack of understanding or 
mental instability is reflected in the response itself, or 
indeed in any of his correspondence pertaining to this 
matter.  

Review of the veteran's VA medical records shows that no 
treating physician or psychologist has evaluated the veteran 
as incapable of managing his finances or indicated any 
incapacity on his part which would relate to his ability to 
either complete and submit a financial status report or to 
report income from Social Security or his wife's employment.  
There is simply no evidence of record tending to show that 
depression or forgetfulness rendered the veteran incapable of 
rational thought or deliberate decision-making or incapable 
of handling his own affairs.  See Barrett v. Principi, 363 
F.3d 1316 (Fed. Cir. 2004).  

While the Board sympathizes with the difficulty of living 
with a disability such as depression, there is no authority 
supporting a discharge of his debt on this basis. Even if the 
Board had the power to discharge a debt to the government 
based solely upon personal sympathy, it stretches credulity 
to believe that the veteran was so incapacitated by 
depression that he was rendered unable to contact the VA 
about this important matter for a period of fifteen months.  
Thus, the Board holds that the veteran's depression does not 
excuse his failure to complete and submit a financial status 
report or to report income from Social Security or his wife's 
employment over a period of nearly fifteen months.

With regard to his second contention, that he did not intend 
to accept money which he did not deserve and that he thinks 
his debt to the government should be no larger than the 
amount of his wife's earned income during this time period, 
the Board finds that this contention is not supported by the 
contemporaneous evidence of record either.  The veteran was 
notified of the requirement to report all income when he 
filed his initial application for pension benefits, and again 
in the letter informing him that such benefits had been 
granted.  We conclude that he therefore had actual notice of 
the requirement and that any negligence on his part in 
reading the notice cannot serve to excuse his failure to 
notify the VA that his Social Security claim had been granted 
or his failure to notify the VA that his wife was earning 
income.  

Review of the application for pension which the veteran 
completed in October 2001 shows that in a section entitled, 
"Tell us about the income you have received and you expect 
to receive," the following explanations are provided:  "If 
you are receiving monthly benefits, give us a copy of your 
most recent award letter.  This will help us determine the 
amount of benefits you should be paid."  "Payments from any 
source will be counted, unless the law says that they don't 
need to be counted. VA will determine any amount that does 
not count."  An entry which the veteran completed shows that 
he, his wife, and his children all had "0" income from 
Social Security.  He also indicated on the application that 
he had not claimed and was not receiving disability benefits 
from the Social Security Administration.

The March 2002 letter informing the veteran that he had been 
awarded VA pension benefits explicitly states that his 
benefits are based upon his reported total family income of 
$0 from annual earnings, annual social security, and annual 
retirement.  On the same page the veteran was informed, "You 
are responsible to tell us right away if:  your income or the 
income of your dependents changes (i.e., earnings, Social 
Security Benefits, lottery and gambling winnings)."  In the 
same letter, the veteran was informed that his claim for 
service connection for asbestosis had been denied.  He 
provided a notice of disagreement with this denial in June 
2002, thus indicating that he received the letter and that he 
had read and understood at least that part of it.

Based upon these two clear notifications to the veteran of 
his responsibility to report any income from the Social 
Security Administration, the Board finds that he received 
actual notice.  The fact that he completed the application 
form indicates that he read and comprehended the information 
at that time.  The fact that he responded to the March 2002 
letter by filing a notice of disagreement as to the denial of 
service connection for asbestosis demonstrates that he 
received the letter and read it.  Further, the Board finds 
that both actual notices are clearly written in plain English 
and are not confusing in any way.  Both the application and 
the letter should have been easily understandable by the 
veteran, who by his own report has a high school education.  
Therefore, we hold that the veteran knew or should have known 
that he was responsible for reporting changes in his income 
to the VA.  As in other areas of the law, ignorance of the 
law is not an excuse.  However, in this case, the record 
amply demonstrates that the veteran had actual knowledge of 
the law.

Governing law and regulations, as set forth above, provide 
that pension recipients must report all income and 
specifically Social Security income to VA.  The Board may not 
presume that he desired to do so in the absence of timely 
correspondence from him or from someone acting on his behalf.  
Rather, the evidence shows that the veteran did not report 
his other income and responded only to the declaration of the 
overpayment debt.  

In conclusion, the Board holds that as a recipient of VA 
benefits, the veteran has the responsibility to comply with 
the rules regarding the conditions of receipt of those 
benefits.  The veteran has not been deemed incompetent to 
handle his affairs by VA or other authority.  The Board 
therefore holds that the veteran had actual knowledge of his 
responsibility to report his Social Security income and his 
wife's earnings and that his depression and averred 
forgetfulness cannot serve to excuse his failure to report 
Social Security income from May 2002 until July 2003.  
Because of this failure on the part of the veteran, he 
received monies from the treasury of the United States to 
which he was not entitled under the law.  We therefore hold 
that the resulting debt to the government in the amount of 
$18,453 was validly and properly created.

Waiver

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
'overpayment' refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 
  
Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The 
Committee on Waivers found that the veteran did not engage in 
fraud, misrepresentation or bad faith in the creation of this 
debt and the Board agrees.  Therefore, the equity and good 
conscience standard applies to this case.  In essence, 
'equity and good conscience' means fairness to both the 
appellant and to the government.  'Equity and good 
conscience' involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship. 
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the actions of the 
debtor contribute to creation of the debt.  2) 
Balancing of faults.  Weighing fault of the debtor 
against VA fault.  3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify 
the objective for which benefits were intended.  
5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.  6) 
Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a 
valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

1) By 'fault of the debtor' is meant the actions of the 
debtor which contributed to creation of the debt.  38 C.F.R. 
§ 1.965(a)(1).  With respect to the element of the veteran's 
fault, the Board finds that the veteran was at fault in the 
creation of this debt, to the extent that he failed to take 
any action to prevent the debt from accumulating.  At the 
time of the initial award of pension benefits, he was 
notified that if his income or the income of his dependents 
changed (i.e., earnings, Social Security Benefits, lottery 
and gambling winnings), he was to report it to VA.  Although 
he was awarded Social Security benefits shortly thereafter, 
he did not report the award to VA.  Furthermore, in March 
2002, when he received the notice of his VA pension award, 
which was explicitly predicated upon no income whatsoever for 
his entire family, his wife was in fact working.  He did not 
report his wife's income at that point or indeed, until the 
debt was declared.  Based upon this fact pattern, we can only 
conclude that he knowingly accepted monies to which he was 
not entitled.

2)  Balancing the fault of the veteran against the fault of 
the VA first requires describing the fault of the VA.  Upon 
review of the record, the Board is unable to discern any 
fault on the part of the VA.  After furnishing the veteran 
with a financial status form, and requesting that he complete 
the form, the VA suspended his pension benefits, providing 
appropriate notice of the suspense.  After receiving no 
communication from the veteran, the VA then terminated the 
pension benefits in a timely manner.  Throughout the pendency 
of this matter, the VA has essentially performed its 
responsibilities as set forth by law in a timely and 
efficient manner.

In its analysis, the Board is required to weigh the fault on 
the part of the veteran against the fault on the part of the 
VA in the creation of this overpayment.  As set forth above, 
the Board finds the VA had no fault in the creation of the 
overpayment.  The veteran, on the other hand, allowed the 
overpayment to be created through his inaction, despite 
having actual knowledge of the consequences of such inaction.  
He did nothing in response to first the suspension and 
secondly the termination of his pension benefit, a benefit 
which was intended to provide subsistence support for his 
family.  Such inaction is nonsensical unless viewed in light 
of the realization that he was, in fact, receiving other 
monetary support.  Thus, the scale tips against the veteran 
with respect to fault.

3)  The veteran contends that having to repay this debt to 
the government will cause financial hardship for him and his 
family.  With respect to the element of undue hardship, the 
Board finds that the information contained in the veteran's 
July 2004 Financial Status Report is pertinent.  He reports a 
total monthly net income of $1,535 and total monthly expenses 
of $3,611.  At that time, he reported that his family's 
income consists of benefits from the Social Security 
Administration, as his wife had apparently left her job and 
had returned to school.  With regard to expenses, he reported 
$538 per month in rent/mortgage payments, $500 per month for 
food, $300 per month for utilities/heat, and a variety of 
other monthly expenses and payments.  Significantly, none of 
his monthly payments appears to be in arrears.  He reports 
having total monthly expenses of $1,883.  As indicated above, 
he reports having had other debts discharged in bankruptcy, 
but he has not provided further information regarding the 
bankruptcy, despite the written instruction on the form to do 
so.  There is no explanation as to how he makes up the 
difference between his monthly income and his monthly 
expenses.

After having carefully reviewed all of the evidence of 
record, the Board finds that the veteran could afford to pay 
the entire amount of the charged loan guaranty indebtedness, 
if payments were made over a period of time.  The evidence of 
record does not show that collection of the debt would 
deprive the veteran or his family of the basic necessities of 
life.  Rather, it is reasonable to suppose that as his wife 
returns to work, and his children come of age, the family's 
overall financial situation will improve.  Additionally, with 
regard to the veteran's two dependent children, we note that 
while the VA financial status report form provides space for 
reporting only the veteran's own and wife's Social Security 
income, his children also receive monthly payments from the 
Social Security Administration.  There is no evidence of 
record which indicates that he cannot repay the loan guaranty 
indebtedness, if he is allowed to make payments in 
installments over a period of time.  38 C.F.R. § 1.914.  The 
Board concludes that repaying his obligation to the VA in 
installments over an extended period of time would not prove 
to be unduly financially burdensome to the veteran.  
Repayment of this sum is not only fair to the taxpayers who 
finance his pension benefits, but should not cause undue 
hardship to the veteran or his family, if he repays it over a 
period of time.

4)  The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  See 38 U.S.C.A. Chapter 15.  Therefore, anyone who 
is eligible for and entitled to receive VA pension benefits 
is by definition unable to work and without other significant 
sources of income.  In this case, however, the veteran is 
ineligible for VA pension benefits, because his Social 
Security income does not in fact fall below the statutorily-
defined level for which VA pension is payable to a veteran.  
Furthermore, his wife is working, or at least, has shown she 
has the capacity to work.  

The Board has already concluded that requiring the veteran to 
repay the debt at issue would not result in undue hardship to 
the veteran, if the monthly payments are reasonable in light 
of his limited income.  Thus, because the veteran is actually 
ineligible for VA pension benefits, it seems reasonable to 
conclude that requiring the veteran to repay this debt over 
an extended period of time would not defeat the purpose of VA 
pension benefits. See Cullen v. Brown, 5 Vet. App. 510 
(1993).

Although it would be unfair to, in essence, reward the 
veteran by not collecting a sum which must have seemed a 
windfall to him in his limited financial straits, the VA is 
also cautioned against defeating the purpose of the pension 
benefit through aggressively collecting this debt.  See 
Cullen, supra.

5)  With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
because he continued to accept payments to which he was not 
entitled under law.  Thus, the Board concludes that his 
failure to make restitution would result in unfair gain to 
the veteran.  In this regard, we note that the veteran's 
obligation to the VA carries the same weight as any other 
obligations.  

6)  There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment. The question of whether he changed his 
position to his own detriment is thus inapplicable to this 
case.

In short, based on a thorough review of the relevant evidence 
in this matter, and for the reasons and bases expressed 
above, it is the decision of the Board that the preponderance 
of the evidence is against a waiver of recovery of the 
indebtedness resulting from the overpayment of the veteran's 
pension benefits, in the amount of $18,453, based on the 
standard of equity and good conscience.


ORDER

Waiver of recovery of debt resulting from the overpayment of 
pension benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


